EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Carl A. Chase,certify, pursuant to 18 U.S.C. Section 1350, as adoptedpursuanttoSection906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Edgeline Holdings, Inc. on Form 10-QSB for the quarterly period ended December 31, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in suchForm 10-QSB fairly presents in all material respects the financial condition and results of operations of Edgeline Holdings, Inc. Date:February 19, 2008 By:/s/ Carl A. Chase Carl A. Chase Principal Financial and Accounting Officer
